Citation Nr: 0929283	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  05-27 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to reimbursement for medical expenses related to 
emergency room and emergency services on April 29, 2005.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1964 to August 1967 (noted as verified by internal 
department correspondence).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs Medical Center (VAMC) in Augusta, Maine.  
In December 2005, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  The case was 
remanded for additional development in April 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates that the Veteran's medical 
expenses related to emergency room and emergency services on 
April 29, 2005, were partially covered by an automotive 
insurance policy.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
expenses related to emergency room and emergency services on 
April 29, 2005, have not been met.  38 U.S.C.A. § 1725 (West 
2002 & Supp. 2008) and 38 C.F.R. § 17.1002 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
correspondence dated in July 2005.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

VA law provides that payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities shall be authorized under 38 U.S.C.A. § 1725 (West 
2002 & Supp. 2008) and 38 C.F.R. §§ 17.1000-1008 (2008).  To 
be eligible for reimbursement under this authority the 
Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention would 
have been hazardous to life or health (this 
standard would be met if there were an emergency 
medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an 
average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment 
to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely transferred to 
a VA or other Federal facility.

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the 
provider of that emergency treatment for that 
treatment;

(g) The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or 
provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider.

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. § 1728 authorizes VA payment 
or reimbursement for emergency treatment to a 
limited group of veterans, primarily those who 
receive emergency treatment for a service-
connected disability).

38 C.F.R. § 17.1002 (2008).

Reimbursement or payment for emergency treatment may be made 
only for the period from the beginning of the initial 
evaluation treatment until such time as the veteran could be 
safely discharged or transferred to a VA facility or other 
Federal facility.  For purposes of payment under 38 U.S.C. 
§ 1725, VA deems it safe for the veteran to be transferred 
once the veteran has become stabilized.  38 C.F.R. 
§ 17.1005(b) (2008).

In this case, VA records show service connection has been 
established for hearing loss and that a 0 percent disability 
rating has been assigned.  VA records also show that at the 
time of his non-VA treatment on April 29, 2005, the Veteran 
was enrolled in VA's health care system and that he had 
received medical service within the 24 months preceding his 
emergency room visit.  Although the VAMC initially denied the 
Veteran's claim as not having been provided for an emergency, 
the claim was re-adjudicated in a May 2007 supplemental 
statement of the case and denied because of the receipt of 
evidence on August 24, 2005, demonstrating the Veteran's 
emergency treatment expenses had been partially paid by his 
automotive insurance policy holder.  The Veteran was notified 
of the receipt of this evidence and there is no indication 
the evidence received is erroneous.  

Based upon the available evidence, the Board finds that 
payment or reimbursement for medical expenses related to 
emergency room and emergency services on April 29, 2005, must 
be denied.  Although the treatment at issue was provided by 
an emergency care provider and the initial evaluation and 
treatment was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, the uncontroverted evidence demonstrates 
that the Veteran had coverage under a health-plan contract 
associated with his automotive insurance policy that paid, in 
part, for that emergency treatment.  As the Veteran does not 
meet all the criteria for VA payment, his appeal must be 
denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.




ORDER

Entitlement to reimbursement for medical expenses related to 
emergency room and emergency services on April 29, 2005, is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


